OPINION
DALLY, Commissioner.
This is an appeal from an order revoking probation.
The appellant was convicted for the possession of marihuana; the punishment assessed was 3 years imprisonment. The imposition of the sentence was suspended and the appellant was placed on probation on April 28, 1972. On September 1, 1972, sentence was imposed after the State’s motion to revoke probation had been granted on the grounds that the appellant had committed the offense of theft in violation of the conditions of probation.
The appellant urges that there was an abuse of discretion in revoking probation because the evidence was insufficient to show that he had committed the offense of theft.
Eleven tires had been taken from the Texaco Service Station operated by Leroy Kettler. In an attempt to catch the thief Kettler employed a police officer to keep the station under surveillance during his off duty hours.
While watching the station during a noon hour, Officer Heinze observed an automobile occupied by two men drive up to the station. The driver stayed in the automobile with the engine running. The other man went into the station, brought out two tires and placed them in the automobile. After he got back in the automobile, and as they started to drive away, Officer Heinze stopped the car and placed the men under arrest. The appellant was the driver. The tires, which had been taken without the consent of the owner, were recovered.
The appellant argues that the evidence merely shows him to be present at the time the offense was committed, and is not sufficient to show him to be guilty of theft as a principal.
We hold the evidence is clearly sufficient to support the trial court’s finding *151that the appellant was guilty of the offense of theft as a principal.
No abuse of discretion having been shown, the judgment is affirmed.
Opinion approved by the Court.